FILED
                           NOT FOR PUBLICATION                               JAN 29 2018

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-50024

              Plaintiff-Appellee,                D.C. No. 3:16-cr-01790-JLS

 v.
                                                 MEMORANDUM*
JOBETH LESTER DEJESUS,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Jobeth Lester DeJesus appeals from the sentence imposed following his

guilty-plea conviction for possession of images of minors engaged in sexually

explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      DeJesus contends that the district court procedurally erred by failing to

acknowledge its discretion to reject the child pornography guidelines on policy

grounds under Kimbrough v. United States, 552 U.S. 85 (2007), and by providing

an insufficient explanation for the sentence. The record reflects that the district

court recognized its Kimbrough discretion, considered DeJesus’s arguments

regarding his mental health, and adequately explained the below-Guidelines

sentence. See United States v. Ayala-Nicanor, 659 F.3d 744, 752-53 (9th Cir.

2011).

      DeJesus next argues that the 51-month term of imprisonment is

substantively unreasonable because the district court gave too much weight to the

Guidelines. The district court properly considered the Guidelines as a starting

point and initial benchmark, as required by Molina-Martinez v. United States, 136

S. Ct. 1338, 1345 (2016), and then gave due consideration to the 18 U.S.C.

§ 3553(a) sentencing factors. The district court did not abuse its discretion in

imposing DeJesus’s sentence, which is substantively reasonable in light of the

3553(a) factors and the totality of the circumstances. See Gall v. United States,

552 U.S. 38, 51 (2017).

      Finally, DeJesus contends that the 10-year term of supervised release is

substantively unreasonable. The district court did not abuse its discretion in


                                           2                                     17-50024
imposing this term of supervised release in light of the 18 U.S.C. § 3583(c) factors

and the totality of the circumstances, including the need to rehabilitate DeJesus.

See Gall, 552 U.S. at 51; United States v. Daniels, 541 F.3d 915, 923-24 (9th Cir.

2008).

      AFFIRMED.




                                          3                                    17-50024